Election/Restrictions

**A pre-amendment of 9/28/21 was received. Claims 1 and 20 were amended and claims 9 and 21-52 were cancelled. However, originally filed claim 53 was not listed as cancelled and was not present in pending claims; therefore it appears that applicant intended to cancel claim 53. 
Claims 1-8 and 10-20 were pending. 
	A 2nd pre-amendment of 12/21/21 was received. This response indicated claims 9 and 20 as cancelled, such that claims 1-8 and 10-19 were pending.  
	A 3rd pre-amendment of 12/22/21 was received. Claims 2-20 were indicated as cancelled and claim 1 remained pending. 
	A 4th pre-amendment of 1/4/22 was received. Claims 21-38 were indicated by status identifiers as newly filed such that the claim set included claims 1 and 21-38 as pending. However, the claim numbering of claims 21-38 is incorrect since these claims were previously cancelled in the response of 9/28/21 and any new claim submitted thereafter should have started with claim 54. For this communication, the claims will be referred to as currently numbered.  However, please review the submitted claim sets and properly number all pending claims.**








REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I: Figures 1, 4A-D, 7A-F, 8A-D (face shield body with anchors/barbs are within the face shield body frame and requiring elastic slotted strap), 
Group II: Figures 2 and 6A-B (face shield body with anchors/barbs beyond the face shield body frame and including tabs and requiring elastic slotted strap),
Group III: Figures 3A, 3B (face shield body including tabs with anchors/barbs extending beyond the face shield body frame and requiring elastic slotted strap),
Group IV: Figures 5A,5B (face shield body with anchors/barbs extending partially beyond the face shield body frame and requiring elastic slotted strap),  
Group V: Figures 9A,9B (face shield body including spacer region and bulk region and elongate tabs with slots and anchors/barbs extending beyond the face shield body frame, not requiring engagement with a separate strap),   
Group VI: Figures 10A-10C, 11A, 11B (face shield body with slots and anchors/barbs on the elastic strap),
Group VII: Figures 12A-12F (face shield body shaped to extend over user’s ears and including hearing slots, cloth-like edge material and anchor/barbs within face shield body frame, and requiring elastic slotted strap), 
Group VIII: Figure 13 (face shield body with anchor/barbs extending beyond the face shield body frame and positioned below a face shield top edge extension and requiring elastic slotted strap).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  NONE
Groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of the face shield body with a transparent surface having a first side edge having a first anchor/barb, a second side edge having a second anchor/barb, top edge, a spacer extending away from the face shield body, an elastic strap with a first slot and a second slot, the first slot constructed to receive the first anchor/barb, the second slot constructed to receive the second anchor/barb, the first and second anchor/barbs defining a line with the spacer attached at or near the line, the face shield body having at least two configurations: an unworn configuration wherein the transparent surface is planar and a worn configuration wherein the user wears the face shield and the elastic strap is in a stretched configuration and pulls on the first and second anchors/barbs causing the transparent surface to curve into a non-planar surface, and when in the stretched configuration the first slot is detachably affixed to the first anchor/barb and the second slot is detachably affixed to the second anchor/barb, an absorbent wicking edge material formed from cloth and attached to and extending laterally away from the first and second side edges and bottom edge of the face shield body transparent surface and extending laterally from the bottom edge and side edges non-uniformly, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chapman (U.S. D899,002) and Miller (U.S. 9,532,617) and Pearce (U.S. 2016/0058080).
Chapman teaches a face shield for covering the eyes, nose and mouth of a user, the face shield comprising (see annotated drawing for associated structural details):
a face shield body comprising a transparent surface (Fig.1 teaches a clear transparent surface to for viewing therethrough) having a first side edge, a second side edge, a bottom edge, and a top edge, wherein the first side edge comprises a first anchor/barb, the second side edge comprises a second anchor/barb, wherein the first and second anchor/barbs define a line (first and second anchor/barbs provide terminal ends of a line extending across the top edge of the face shield body);
a strap with a first slot and a second slot, the first slot constructed to receive the first anchor/barb, and the second slot constructed to receive the second anchor/barb (Figure 1 shows the first anchor/barb received within and extending through the first slot and Figure 3 shows the opposing side of the face shield device and a second anchor/barb received within and extending through the second slot).
    PNG
    media_image1.png
    1037
    902
    media_image1.png
    Greyscale
 
Chapman doesn’t teach a spacer attached at or near the line, and extending away from the face shield body; and the face shield body having at least two configurations:
an unworn configuration wherein the transparent surface is planar; and
a worn configuration wherein the user wears the face shield and the elastic strap is in a stretched configuration and pulls on the first and second anchor/barbs causing the transparent surface to curve into a non-planar surface, and when in the stretched configuration the first slot is detachably affixed to the first anchor/barb, and the second slot is detachably affixed to the second anchor/barb;
an edge material attached to and extending laterally away from the first and second side edges and the bottom edge of the transparent surface:
wherein the edge material is comprised of a cloth material or a foam; 
wherein the edge material extends laterally from the bottom edge and side edges non-uniformly, and wherein the edge material is an absorbent wicking material. (independent claim 38 is more broad than independent claim 1 such that its limitations are also addressed)
Miller teaches in Figure 1 an analagous face shield device 50 including a spacer (foam member 80) attached at or near the line (top edge 66) and extending away from the face shield body, also including an elastic strap 90 attached to the face shield body. Miller discloses the transparent surface 60 has a planar surface in an unworn configuration (Fig.3 and col.9, lines 20-21) and a worn configuration with the elastic strap 90 in a stretched configuration which pulls or biases the transparent surface to curve into a non-planar surface around the user’s head to protect sides of the face and head (Fig.2).  Modifying Chapman’s face shield device to include an elastic strap is expected to result in a strap which adjusts the shape of the planar shield into a curved and contoured shield for protecting the front and sides of the user’s when the strap is pulled through the slots and provides a tensioned fit of the shield. Chapman’s modified face shield body also has at least two configurations: an unworn configuration wherein the transparent surface is planar and a worn configuration wherein the user wears the face shield and the elastic strap is in a stretched configuration and pulls on the first and second anchors/barbs causing the transparent surface to curve into a non-planar surface, and when in the stretched configuration the first slot is detachably affixed to the first anchor/barb and the second slot is detachably affixed to the second anchor/barb, in that the structure of the first and second anchor/barb would be pulled upon stretching of the elastic strap since they are detachably affixed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chapman to include the spacer attached at or near the line and extending away from the face shield body in that Miller teaches the spacer displaces the wearer’s eyes and nose from the clear shield portion and stabilizes the face shield body such that it extends downward in a substantially vertical position without hitting the user’s nose (col.5, lines 50-63).  It also would have been obvious to modify the strap to provide as an elastic strap such that the strap will self-adjust in length to contour the shield in a curved shape around the wearer’s face and head upon stretching, with the shield device retained against the wearer’s head in the tensioned state. 
Pearce teaches providing an edge material 26 attached to an extending laterally away from first and second side edges and the bottom edge of a face shield body (combined structures 22,24), the edge material comprised of a cloth material formed of an absorbent wicking material (par.0080). Paragraph 77 discloses the edge material (skirt) acts to protect the neck and upper torso from debris and airborne fluids. As best understood, the edge material extends laterally from the side edges and bottom edge non-uniformly in that the vertical extent and lateral extents of the edge material may vary as in par. 0095 disclosing “the two arms 44 of the skirt portion 34 may be equal in length or they may be unequal. ….The total length of the arms may be reduced if only partial enclosure of the neck and upper torso of the wearer is required.”  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chapman’s face shield to include the edge material as claimed, as Pearce teaches the edge material protects the neck and upper torso from debris and airborne fluids, and the extent of the edge material may vary based upon the desired degree of protection.   

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MORAN whose telephone number is (571)272-4990. The examiner can normally be reached 571-272-4888.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE M MORAN/Primary Examiner, Art Unit 3732